Slack, J.-
This is an appeal from the decree of the probate court for the district of Westminster increasing the allowance to the widow during the settlement of the estate from $25.00 a month, as first made, to $50,00 a month. The court below affirmed the decree of the probate court, with costs, and the case is here on appellant’s exceptions.
The same questions presented in this case were before the Court in In re Estate of Henry Woolley, George Page, Appellant, reported at page 60 of this volume, at page 370 of 117 Atl. For reasons there stated the judgment must be affirmed.

Judgment affirmed. To be certified to the probate court.